Citation Nr: 0500819	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-03 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a total laryngectomy to 
include a stomal revision as a result of Department of 
Veterans Affairs (VA) treatment.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for hypertension as a result of VA 
treatment.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 (West 2002), for intramuscular injury as a result of 
removal of a lipoma at a VA medical center (MC).  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for dental disability as a result of VA 
treatment.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from VA Regional Office (RO) rating 
decisions.

A historical review of the evidence shows that in an 
unappealed August 1996 rating decision, the RO denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a dental disability as 
a result of VA treatment.

In late 2000, the veteran essentially filed reopened claims 
regarding the current issues on appeal.

In accordance with the United States Court of Appeals for 
Veterans Claims (CAVC) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable with respect to the claim 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for dental disability as a 
result of VA treatment, because the veteran's claim was filed 
prior to August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

Thus, the question for Board consideration is whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a dental disability, as 
a result of VA treatment, under the standard of review in 
effect prior to August 29, 2001. 

The issues of entitlement to compensation benefits pursuant 
to the provisions of 
38 U.S.C.A. § 1151, for residuals of a total laryngectomy, to 
include a stomal revision and for hypertension, as a result 
of VA treatment are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In an unappealed August 1996 rating decision, the RO 
denied entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a dental disability as 
a result of VA treatment because the medical evidence of 
record at that time, including VA medical records pertinent 
to a total laryngectomy undertaken in July 1987 with followup 
stomal revision in February 1988, at a VA Medical Center 
(MC), failed to demonstrate the presence of a dental 
disability as a result of VA treatment.  

2.  Additional evidence submitted since the August 1996 RO 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.. 

3.  The competent medical evidence fails to demonstrate the 
removal of a lipoma at a VAMC with resulting intramuscular 
injury as a consequence of VA treatment.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed August 1996 
decision wherein the RO denied entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002) for a dental disability as a result of VA 
treatment is not new and material, and the veteran's claim 
for that benefit is not reopened.  
38 U.S.C.A. §§5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2004).

2.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for intramuscular injury as 
a result of removal of a lipoma at a VAMC have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A December 1982 VA general medical examination report shows 
that the veteran had several missing teeth and poor dental 
hygiene.  He noted having dental work done.  

VA hospital and medical records dated in July 1987, show that 
the veteran underwent a total laryngectomy for treatment of 
squamous cell carcinoma.  The pertinent medical records are 
silent for any VA dental care or related dental disability at 
that time.

VA hospital and medical records dated in February 1988, show 
treatment for stomal stenosis, status post total 
laryngectomy.  The veteran underwent a stomal revision for 
the purpose of creating a better airway.  There was no 
mention of any dental care or related dental disability at 
that time.

Subsequently dated VA and private medical records dating 
through approximately the mid 1990's, including followup 
treatment for residuals of a total laryngectomy, are silent 
for dental disability related to VA treatment, on any basis.  
He was seen in the early 1990's complaining of a toothache of 
unspecified etiology.

In November 1995, the veteran essentially filed a claim of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for dental problems as a result of a total laryngectomy 
undertaken at a VAMC in July 1987.

In an unappealed August 1996 decision, the RO denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a dental disability as a 
result of VA treatment because the medical evidence of record 
at that time, including VA medical records pertinent to a 
total laryngectomy undertaken in July 1987 at a VAMC, failed 
to demonstrate the presence of a dental disability as a 
result of VA treatment.

The pertinent evidence submitted since the unappealed August 
1996 RO rating decision, primarily consists of VA dental 
treatment records dated in the early 1990's which essentially 
refer to general dental treatment associated with a continued 
pattern of very poor oral hygiene.  There was no mention of 
the presence of a dental disability as a result of VA 
treatment.

Other medical evidence added to the record dating through 
approximately late 2003 is essentially either duplicative in 
nature or otherwise does not refer to any pertinent dental 
findings.

The competent medical evidence fails to demonstrate the 
removal of a lipoma at a VAMC with resulting intramuscular 
injury as a consequence of VA treatment.  

In November 2002 the veteran attended a hearing before a 
Decision Review Officer (DRO) at the RO.  The hearing 
transcript is on file.  The veteran essentially related the 
onset of a dental disability and an intramuscular injury due 
to removal of a lipoma at the time he underwent a total 
laryngectomy and followup stomal revision at a VAMC.  


Criteria
New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.  
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. 
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) under 
the standard of review in effect prior to August 29, 2001.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and  Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

The Board notes that prior to October 1, 1997, 38 C.F.R. § 
3.358 stated that where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability. 38 C.F.R. § 
3.358.

In particular, the regulation, 38 C.F.R. § 3.358(c)(3), 
provided: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

The statutory criteria applicable to claims for benefits 
under the provisions of 
38 U.S.C.A. § 1151, underwent a significant revision 
effective October 1, 1997, for claims filed on or after that 
date.  The veteran's request for benefits under 
38 U.S.C.A. § 1151 was filed in late 2000; thus, such claims 
must be decided under the current, post-October 1, 1997, 
version of 38 U.S.C.A. § 1151.  VAOPGCPREC 40-97.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-(1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was--(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West. 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1151 must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above. 

Since the post October 1, 1997 provisions of 38 U.S.C.A. 
§ 1151 are restrictive in nature, they are not shown to 
create a new basis of the veteran's claim entitlement to 1151 
benefits under a liberalizing law or regulation.  Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd per 1 F.3d 368 
(Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must  "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1);  see 38 U.S.C.  
§ 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In November 2003, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issues on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
essentially notified to submit all pertinent evidence in 
support of his claim.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and of his responsibilities if he wanted such evidence to be 
obtained by VA.  Following the receipt of additional 
evidence, the RO confirmed and continued the denial of the 
veteran's claims on appeal in a January 2004 supplemental 
statement of the case (SSOC).  The case was forwarded to the 
Board for appellate review.

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claims.  The RO also provided the appellant with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision in November 
2001 was made after November 9, 2000, the date the VCAA was 
enacted.  While notice of VCAA was furnished to the veteran 
in November 2003, following the November 2001 rating 
decision, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Complete compliance of VCAA notice to the appellant was given 
prior to transfer of this case to the Board.  The content of 
the notice fully complied with the requirements of 38 U. S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and  to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims 
on appeal.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(d).  The record contains competent medical evidence 
upon which to base an appellate decision.  In this case, VCAA 
requirements have been fully satisfied.




New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a dental disability as a result of VA 
treatment, denied by the RO in August 1996.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In Kutcherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In an unappealed August 1996 decision, the RO denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a dental disability as a 
result of VA treatment because the medical evidence of record 
at that time, including VA medical records pertinent to a 
total laryngectomy undertaken in July 1987 with followup 
stomal revision in February 1988, at a VAMC, failed to 
demonstrate the presence of a dental disability as a result 
of VA treatment.  

The pertinent evidence added to the record since the August 
1996 RO rating decision, essentially refers to dental 
treatment in the early 1990's associated with a persistent 
pattern of very poor oral hygiene.  The pertinent added 
medical evidence fails to show the presence of a dental 
disability as a consequence of carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an event not reasonably be 
foreseeable.

While the veteran claims that he essentially developed dental 
problems as a consequence of a total laryngectomy undertaken 
at a VAMC in July 1987, the Board notes that generally 
speaking, lay persons are not competent to offer evidence 
that requires medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (holding that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Board notes that the additional evidence submitted since 
the August 1996 RO decision is either cumulative or 
redundant, or otherwise does not bear directly and 
substantially upon the issue at hand, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a dental 
disability as a result of VA treatment.  38 C.F.R. § 
3.156(a).


Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 for intramuscular injury as a result of removal of a 
lipoma at a VAMC 

The Board notes that a November 2002 hearing, before a DRO at 
the RO, the veteran essentially stated that he developed 
intramuscular injury as a result of the removal of a lipoma, 
approximately during the same time frame that he underwent a 
total laryngectomy in July 1987 or stomal revision in 
February 1988 at a VAMC.  

The Board notes that a longitudinal review of the record, to 
include the VA hospital records regarding treatment for 
carcinoma of the larynx which resulted in a total 
laryngectomy in July 1987, with stomal revision in February 
1988, is completely silent for the removal of a lipoma at a 
VAMC with associated residual intramuscular injury.

Since the competent medical evidence fails to demonstrate 
evidence of the removal of a lipoma by VA with resulting 
intramuscular injury, the criteria for entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. 
§ 1151 have not been met.  In other words, the veteran's 
claim has no legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board reiterates that the issue of entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, for residuals of a total laryngectomy to 
include stomal revision as a result of VA treatment is 
addressed in the Remand section of the decision.  


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151) for a dental disability as a result of VA treatment, 
the appeal is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 for intramuscular injury as a result of removal of a 
lipoma at a VAMC is denied.


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the issues of entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of a total 
laryngectomy to include stomal revision and for hypertension 
as a result of VA treatment remain unresolved, clinically.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
additional development to include special VA medical 
examinations with pertinent opinions are needed to supplement 
the record with respect to such issues.  Id.

The fulfillment of the statutory duty to assist includes 
providing a VA examination by an appropriate specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment in order to provide a pertinent 
opinion regarding an issue on appeal.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be afforded an 
examination by a specialist in 
otolaryngology, including on a fee basis, 
if necessary, in order to determine the 
current nature, extent of severity, and 
etiology of any residuals of a total 
laryngectomy to include stomal revision 
found to be present.  Any further 
indicated special studies and special 
examinations must be undertaken.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must be requested to annotate the 
pertinent examination report that the 
claims files were in fact made available 
for review in conjunction with the 
relevant examination.  Any further 
indicated special studies should be 
conducted.

The medical specialist should identify 
all residuals of a total laryngectomy in 
July 1987 with stomal revision February 
1988. 

Thereafter, the medical specialist should 
state whether or not any identified 
residual(s) found to be present, (a) was 
(were) proximately caused by hospital 
care, medical or surgical treatment, or 
examination furnished by VA;

(b) is there evidence of carelessness, 
negligence, lack of proper skills, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical or surgical 
treatment or examination during or 
following the total laryngectomy 
procedure in July 1987 and/or stomal 
revision in February 1988; or

(c) was the event not reasonably 
foreseeable?

Any opinion(s) expressed by the medical 
specialist must be accompanied by a 
complete rationale.

3.  The veteran should be afforded an 
examination by a specialist in 
cardiovascular disease, including on a 
fee basis if necessary, in order to 
determine the current nature, extent of 
severity, and etiology of any 
hypertension process found to be present.  
Any further indicated special studies and 
special examinations must be undertaken.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must be requested to annotate the 
pertinent examination report that the 
claims files were in fact made available 
for review in conjunction with the 
relevant examination.  Any further 
indicated special studies should be 
conducted.

If hypertension is found to be present, 
the examiner must answer the following 
inquiries:

(a).  Is it at least as likely as not 
that any current hypertension process was 
aggravated beyond the natural course of 
the disease process, by VA treatment?  
The examiner's attention is directed to 
VA medical records dated in the early 
1990's showing fluctuating blood 
pressure.  In April 1992, he was taken to 
urgent care for abnormal blood pressure 
following a dental procedure.  

(b).  If it is found that hypertension 
was aggravated by VA treatment, then was 
such additional disability proximately 
caused by: 1) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing (or failing to 
furnish) the hospital care, medical or 
surgical treatment, or examination; or 2) 
an event not reasonably foreseeable?

Any opinion(s) expressed by the medical 
specialist must be accompanied by a 
complete rationale.

4.  Thereafter, the claims file should be 
reviewed to ensure that all of the above 
requested development has been completed, 
and if not, corrective procedures should 
be implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issues of 
entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a 
total laryngectomy to include stomal 
revision and hypertension as a result of 
VA treatment should be readjudicated.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  










The veteran need take no action until he is notified; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims on 
appeal. 38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


